United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0480
Issued: November 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 18, 2014 appellant filed a timely appeal from two August 12, 2014 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she was entitled to wage-loss
compensation for intermittent hours from February 4 through May 2, 2014 while she attended
medical and physical therapy appointments; and (2) whether appellant established a recurrence
of disability commencing May 27, 2014 causally related to her accepted employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 29, 2012 appellant, then a 42-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that as a result of repeated movement and heavy lifting at
work, she suffered upper back, shoulder, and neck pain. OWCP accepted her claim for cervical
strain; temporary aggravation displacement of cervical intervertebral disc without myelopathy;
and temporary aggravation degeneration of cervical intervertebral disc. Appellant stopped work
on January 21, 2012, returned to modified work on February 20, 2012, and then stopped work
again intermittently. OWCP paid wage-loss benefits.
Appellant received continued treatment from Dr. William C. Kim, a Board-certified
orthopedic surgeon, who provided treatment for employment-related disc bulges of the cervical
spine and cervical spine strain.
OWCP referred appellant to Dr. Richard Rogachefsky, a Board-certified orthopedic
surgeon, for a second opinion regarding the extent of her work injury. In a July 9, 2012 report,
Dr. Rogachefsky diagnosed cervical strain and noted objective findings of tenderness to
palpitation to the cervical region and bulging disc at C5-6 and C6-7. He noted that appellant’s
work duties temporarily aggravated the preexisting conditions of bulging disc of the cervical
spine and cervical strain. Dr. Rogachefsky opined that the aggravation should cease within six to
nine months.
In a report dated January 25, 2013, Dr. Moshe H. Wilker, a Board-certified orthopedic
surgeon, related that when he evaluated appellant on December 14, 2012 he had recommended
C5 through C7 anterior cervical decompression and fusion because he had believed that she had
failed conservative treatment with epidural injections. However, he had now learned that she
had received trigger point injections, not epidurals. Dr. Wilker therefore recommended that
appellant undergo epidural injection from C5 through C7.
OWCP declared a conflict in medical opinion between Dr. Kim and Dr. Rogachefsky
who referred appellant for an impartial medical examination with Dr. Robert Fenton, a Boardcertified orthopedic surgeon. Dr. Fenton was to address all diagnoses, preexisting disability,
whether her aggravation was temporary or permanent, whether she continued to suffer residuals,
and her physical limitations. He examined appellant on April 15, 2013 and, in a report of the
same date, reported degenerative disc disease at C4-5, C5-6, and C6-7, and to a lesser degree
C7-T1, and small protrusions slightly to the right of the midline at C5-6 and C6-7, resulting in no
significant severe stenosis. Dr. Fenton believed that her employment temporarily aggravated her
cervical condition, but that it would be reasonable that she should have returned to work no later
than September 2012. He noted that appellant had been employed for approximately six years
and developed some moderate degenerative disc disease, but that this degenerative disc disease
was not felt to be a byproduct of her employment. Rather, the discomforts were a byproduct of
the natural aging process that were aggravated by her employment and would continue to be
aggravated by her employment. Dr. Fenton did not believe that surgical intervention was
warranted. He opined that appellant should return to active and gainful employment and be
treated with a mild analgesic medication and anti-inflammatory and if she should develop true
radicular complaints, reconsideration for surgical intervention would be reasonable. Dr. Fenton
concluded that given an underlying degenerative disc disease of the cervical spine, repetitive

2

upward and downward gaze, and rotation of her head side to side would continue to result in
aggravation of the neck discomforts, but in this particular case, it was treated conservatively, she
should be capable of active and gainful employment without formal work restrictions given a
reasonable level of motivation.
Appellant continued to receive medical treatment from Dr. Kim, and also received
injections from Dr. Fabian A. Proano, a Board-certified anesthesiologist. Dr. Kim first noted
pain in her lumbar spine in his January 7, 2014 progress report. In a January 9, 2014 report,
Dr. Proano also noted thoracolumbar back pain in addition to appellant’s cervical diagnoses. On
that date, he ordered physical therapy for her back, two times a week for four weeks.
Appellant submitted physical therapy notes indicating that she received treatment on
February 4, 13, and 27, 2014 as well as March 6, 13, and 18, 2014. The diagnosis on the
physical therapy summary was listed as lumbar/thoracic back pain.
On March 11, 2014 Dr. Proano treated appellant for C6-7 disc protrusion, cervicalgia and
right cervical radiculitis, and persistent lower back pain with intermittent bilateral radicular pain.
Appellant had a magnetic resonance imaging (MRI) scan of the lumbar spine on March 19, 2014.
On March 27, 2014 Dr. Proano assessed her with L4-5 disc protrusion with spinal stenosis and
facet arthropathy and lower back pain with bilateral lumbar radiculitis, and noted that he will
proceed with an epidural injection. Appellant saw Dr. Kim on April 2, 2014 for treatment with
regard to her neck and back pain. Dr. Kim indicated that she suffered from the same neck pain.
On April 30, 2014 appellant had an authorized lumbar epidurography and lumbar epidural
steroid injection, L4-5 by Dr. Proano.
On May 9, 2014 appellant submitted a claim for compensation for intermittent periods for
medical appointments during the period February 4 through May 9, 2014. In an accompanying
time analysis form, she listed time of eight hours each day on February 4 and 27 and March 6,
13, and 18, 2014 for physical therapy; eight hours for each day on February 13, March 11 and 27
and April 2, 2014 for doctor’s visits; eight hours on March 19, 2014 for her MRI scan; and eight
hours on April 30, 2014 for a surgical procedure. Appellant also listed eight hours for May 1 and
2, 2014 for “medical leave.” The total hours requested were 104 hours. The employing
establishment controverted the claim, as it noted that appellant worked from 17:00 hours until
01:75 hours, and that there is no evidence that appellant’s doctor’s appointments occurred during
her working hours.
In a May 13, 2014 progress note, Dr. Proano noted that appellant had continuing pain
across the lumbar region especially with prolonged standing. He recommended repeat facet
injections of the bilateral L4-5 levels. Dr. Kim also continued to treat appellant for follow up on
neck and back pain.
By letter dated May 21, 2014, OWCP requested that appellant provide further
information with regard to her medical appointments. It noted that her workday did not
commence until 5:00 pm, and therefore it was unclear why she needed time for appointments.
On June 23, 2014 appellant filed a claim for a recurrence of disability (Form CA-2a) as
of May 27, 2014. She alleged that after returning to work on April 19, 2013 she was given

3

modified duty until limitations changed due to a surgical procedure. Appellant alleged that she
had a surgical procedure for the original injury on April 30, 2014.
By letter dated July 11, 2014, OWCP requested that appellant submit further information
with regard to her claim for a recurrence. New evidence submitted in response included a
June 25, 2014 attending physician’s report wherein Dr. Kim indicated that appellant had a
cervical strain and that it was caused by her employment activity. Appellant submitted treatment
notes from Dr. Kim for June 25 and July 14 and 23, 2014 noting treatment for low back pain and
neck pain. Dr. Kim noted that appellant indicated that her low back pain had worsened. In the
July 23, 2014 report, he diagnosed her with thoracic pain either primary or secondary to a lumbar
spine condition and recommended a new MRI scan of the thoracic spine to see if there was any
significant pathology at that level.
By decision dated August 12, 2014, OWCP denied appellant’s claim for a recurrence of
disability effective May 27, 2014. In a separate decision, also issued on August 12, 2014,
OWCP denied her claim for intermittent periods of compensation between February 4 and
May 2, 2014 for medical appointments.
LEGAL PRECEDENT -- ISSUE 1
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.2
An injured employee may be entitled to compensation for lost wages incurred while
obtaining authorized medical services.3 This includes the actual time spent obtaining the medical
services and a reasonable time spent traveling to and from the medical provider’s location.4 As a
matter of practice, OWCP generally limits the amount of compensation to four hours with
respect to routine medical appointments.5 However, longer periods of time may be allowed
when required by the nature of the medical procedure and/or the need to travel a substantial
distance to obtain the medical care.6
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for cervical strain and temporary aggravation of a
cervical disc condition.
2

5 U.S.C. § 8103.

3

See id. at § 8103(a); Gayle L. Jackson, 57 ECAB 546-48 (2006).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation of Claims, Chapter 2.901.19a(1)
(February 2013).
5

Id. at Chapter 2.901c.

6

Id.

4

Appellant requested compensation for medical appointments on intermittent dates
between February 4 and May 2, 2014. She requested compensation for full eight-hour days for
physical therapy appointments on February 4 and 27, 2014 and March 6, 13, and 18, 2014.7
However, the physical therapy was ordered for appellant’s lower back pain and the physical
therapy summary notes indicate that the medical diagnosis was lumbar/thoracic back pain an
unaccepted condition. Accordingly, appellant is not entitled to compensation for her physical
therapy appointments.
Appellant’s MRI scan on March 19, 2014 was of her lumbar spine. The doctor’s
appointment on March 27, 2014 with Dr. Proano was also limited to treatment of her lumbar
spine. Accordingly, these appointments are not to treat an accepted employment condition.
Furthermore, appellant’s request for eight hours of compensation on February 13, 2014 for a
doctor’s appointment and her request for compensation May 1 and 2, 2014 for the vague reason
“medical leave” are unsupported by any medical record supporting the necessity of this leave or
linking these days to treatment or recovery from any of her accepted medical conditions in her
cervical spine.
The Board will not require OWCP to pay compensation in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.8
To do so, would essentially allow an employee to self-certify her disability and entitlement to
compensation.9 OWCP’s obligation to pay for medical expenses and expenses incidental to
obtaining medical care, such as loss of wages, extends only to expenses incurred for treatment of
the effects of any employment-related condition. Appellant has the burden of proof which
includes the necessity of submitting supporting rationalized medical evidence.10 As she failed to
prove that she received medical treatment for her accepted cervical conditions on the above
dates, OWCP properly denied compensation.
Appellant also received treatment from Dr. Proano on March 11, 2014 for both cervical
and lower back pain. She also received treatment from Dr. Kim for increased pain in her neck
and back on April 2, 2014. However, appellant has not indicated what time of day these
appointments occurred. She started her workday at 5:00 p.m. Even if appellant sought medical
treatment on these days, she is not entitled to compensation for a medical appointment she
attended during her off-duty time.11 Accordingly, OWCP also properly denied compensation for
these medical appointments.

7

The Board notes that OWCP generally limits time for medical examinations or treatment to four hours. See
D.A., Docket No. 13-634 (issued September 25, 2013).
8

Sandra D. Pruitt, 57 ECAB 126 (2005).

9

See William A. Archer, 55 ECAB 674 (2004).

10

J.B., Docket No. 14-993 (issued January 27, 2015).

11

T.M., Docket No. 13-2116 (issued May 2, 2014); see supra note 4 at Chapter 2.901.19a(2) (February 2013).
Wage loss is payable only if the examination, testing, or treatment is provided on a day which is a scheduled
workday, and during a scheduled tour of duty.

5

LEGAL PRECEDENT -- ISSUE 2
OWCP’s definition of a recurrence of disability means an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new exposure.
The term also means the inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.12
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence
establishes that he or she can perform the limited-duty position, the employee has the burden of
proof to establish a recurrence of total disability and that she cannot perform such limited-duty
work. As part of this burden, the employee must show a change in the nature or extent of the
injury-related condition or a change in the nature and extent of the light-duty job requirements.13
To establish a change in the nature and extent of the injury-related condition, there must be
probative medical evidence of record. The evidence must include a rationalized medical
opinion, based on a complete and accurate factual and medical history and supported by sound
medical reasoning, that the disabling condition is causally related to employment factors.14
ANALYSIS -- ISSUE 2
Appellant’s claim was accepted for cervical conditions. She returned to limited-duty
work for the employing establishment. On April 30, 2014 appellant had a lumbar epidurography
and lumbar epidural steroid injection at L4-5.
Appellant contends that she sustained a recurrence of disability on May 27, 2014 due to
the change in her medical condition brought about the April 30, 2014 L4-5 procedure. However,
there is no indication in the record that her lower back condition was causally related to her
accepted employment injury. Drs. Kim and Proano initially provided treatment for appellant’s
cervical condition, not a lumbar condition. OWCP referred her to Dr. Rogachefsky for a second
opinion, and in a July 9, 2012 report, he did not note any problems with her lumbar or thoracic
back. It referred appellant to Dr. Fenton to resolve a conflict with regard to the status of her
accepted cervical conditions. Dr. Fenton, in an April 15, 2013 report, discussed her degenerative
disc disease at C4-5, C5-6, C6-7, and C7-T1. However, he did not note any problems with
appellant’s lumbar or thoracic spine. Dr. Kim first noted pain in her lumbar spine in his
January 7, 2014 report.
Dr. Proano first noted thoracolumbar back pain in addition to appellant’s cervical
diagnosis in his January 9, 2014 report. There is no indication in either of these reports that her
12

See John I. Echols, 53 ECAB 481 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

13

P.A., Docket No. 10-1225 (issued April 20, 2011); Maurissa Mack, 50 ECAB 498 (1999).

14

Vanessa Young, 55 ECAB 575 (2004).

6

lower back injuries were a result of her accepted conditions of sprain of the neck, temporary
aggravation displacement of cervical intervertebral disc without myelopathy, or temporary
aggravation of degeneration of cervical intervertebral disc.
Appellant must submit a rationalized medical opinion addressing the causal relationship
between her lower back condition that necessitated the April 30, 2014 lumbar epidurography and
lumbar epidural steroid injection at L4-5. While OWCP authorized payment for this condition,
this does not itself establish that the condition is employment related.15 The Board has held that
OWCP’s gratuitous payment of a medical bill, without more, does not constitute formal
acceptance of a claim for injury.16
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there was a causal relationship between her condition and her
employment.17 As appellant has not submitted a rationalized medical opinion addressing such
causal relationship, the Board finds that OWCP properly denied her claim for a recurrence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that she was entitled to disability
compensation for intermittent hours from February 4 through May 2, 2014 while she attended
medical and physical therapy appointments. The Board further finds that she failed to establish a
recurrence of disability on May 27, 2014 causally related to her accepted injury.

15

See Glen E. Shriner, 53 ECAB 165, 169 (2001); R.C., Docket No. 15-315 (issued May 4, 2015).

16

See M.C., Docket No. 12-64 (issued May 10, 2012); Gary L. Whitmore, 43 ECAB 441 (1993) (where the Board
found that payment of compensation by OWCP does not in and of itself, constitute acceptance of a particular
condition or disability in absence of evidence from OWCP indicating that a particular condition or disability has
been accepted as work related).
17

Patricia J. Glenn, 53 ECAB 159, 160 (2001).

7

ORDER
IT IS HEREBY ORDERED THAT the August 12, 2014 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: November 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

